Judgment reversed, with costs, and judgment directed in favor of the plaintiff for the relief demanded in the complaint, with costs, on the authority of Lentherie, Inc., v. Grant Go. (257 App. Div. 348, affd. 282 R. Y. 638). Martin, P. J., dissents and votes to affirm. The findings inconsistent with this determination should be reversed and such new findings made of facts stipulated and proved on the trial as are necessary to sustain the judgment hereby awarded. Settle order on notice. Present — Martin, P. J., Glennon, Callahan and Peck, JJ.